Exhibit 10.5

FORBEARANCE AGREEMENT

THIS FORBEARANCE AGREEMENT (this “Agreement”) is dated effective as of
August 12, 2011 (the “Effective Date”) and is entered into by and among 1st
International Bank, a Texas state bank, whose address is 1912 Avenue K, Plano,
Texas 75074 (“Lien Holder”), Lazarus Energy LLC, a Delaware limited liability
company, whose address is 3200 Southwest Freeway, Suite 3300, Houston, Texas
77027 (“Lazarus”), Jonathan P. Carroll (“Jonathan Carroll”), Gina L. Carroll
(“Gina Carroll”), Lazarus Energy Holdings LLC, a Delaware limited liability
company (“Lazarus Holdings”), GEL Tex Marketing, LLC, a Delaware limited
liability company, whose address is 919 Milam, Suite 2100, Houston, Texas 77002
(“GEL”) and Milam Services, Inc., a Delaware corporation, whose address is 919
Milam, Suite 2100, Houston, Texas 77002 (“MSI”). Each of Lien Holder, Lazarus,
Jonathan Carroll, Gina Carroll, Lazarus Holdings, GEL and MSI may be referred to
in this Agreement individually as “Party” or collectively “Parties.”

RECITALS:

WHEREAS, Lien Holder and Lazarus are parties to a loan (the “Loan”) evidenced by
that certain Promissory Note, dated as of September 29, 2008 as amended,
supplemented, or modified from time to time, the (“Note”) and further described
in that certain Loan Agreement dated September 29, 2008, by and among Lazarus,
Lien Holder and the below defined Guarantors (the “Loan Agreement”);

WHEREAS, Lazarus’ obligations to Lien Holder under the Note are secured by that
certain Deed of Trust (with Security Agreement and Assignment of Rents), dated
September 29, 2008 (the “Deed of Trust”) which has been filed to perfect a
senior mortgage lien in certain property of Lazarus (the “Lien”) described more
particularly therein and referred to herein as the “Facility” and by a Security
Agreement dated September 29, 2008 (the “Security Agreement”), describing
certain collateral referred to herein as the “Collateral”: and

WHEREAS, Jonathan Carroll, Gina Carroll and Lazarus Holdings (together, the
“Guarantors”) guaranteed the Loan, by Guaranties (herein so called) and the
Note, Deed of Trust, Security Agreement, Guaranties, Loan Agreement and other
documents evidencing and securing the Loan (as amended, supplemented or modified
from time to time) are referred to collectively herein as the “Loan Documents”;
and

WHEREAS, Lazarus is in default under the Loan Documents as a result of Lazarus’
failure to pay certain amounts now due and payable to Lien Holder thereunder and
Lazarus’ failure to perform certain covenants in the Loan Documents (the
“Existing Defaults”) and Lien Holder has accelerated the Loan and has initiated
foreclosure proceedings; and

WHEREAS, Lazarus and MSI are parties to that certain Construction and Funding
Contract (as amended, supplemented or modified from time to time, the
“Construction Contract”); and

WHEREAS, Lazarus and GEL are parties to a Joint Marketing Agreement and a Crude
Oil Supply and Throughput Services Agreement (as amended, supplemented or
modified from time to time, the “Marketing Agreement” and the “Supply
Agreement”, respectively, and collectively the “GEL Transaction Documents”); and



--------------------------------------------------------------------------------

WHEREAS, in connection with the execution of the Construction Contract, Lazarus
has requested that Lien Holder forbear taking certain actions with respect to
the Lien and the Loan Documents for the period of time set forth in this
Agreement, and Lien Holder is willing to do so pursuant to the terms and
conditions of this Agreement, so long as GEL and MSI agree to the terms hereof
involving those Parties.

AGREEMENT:

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and other valuable consideration, the receipt and sufficiency of which
are hereby mutually acknowledged, Lien Holder, Lazarus, GEL and MSI each agree
as follows:

1. Forbearance Agreement. Notwithstanding the continued existence of the
Existing Defaults, Lien Holder hereby agrees not to institute a suit or other
proceeding against GEL, MSI or Lazarus or the Guarantors to foreclose the Lien
pursuant to the Deed of Trust or exercise any other rights or remedies Lien
Holder may have pursuant to the Note or other Loan Documents under applicable
law or otherwise during the Forbearance Period (hereinafter defined) for any of
the Existing Defaults. Lazarus, GEL, MSI and the Guarantors hereby agree not to
institute a suit or proceeding against Lien Holder for claims or disputes
relating to this Agreement during the Forbearance Period. Such forbearance by
Lien Holder shall not constitute a waiver of the Existing Defaults or of any
other default which may now or hereafter exist under the Loan Documents or of
any right or remedy available to Lien Holder under the Loan Documents, except as
expressly set forth herein.

2. Forbearance Period.

a. Initial Forbearance Period. The forbearance period (the “Forbearance Period”)
shall commence on the Effective Date and shall continue until such date that is
one (1) year after the Effective Date (the “Termination Date”), subject to
termination by Lien Holder if any of the following should occur (the
“Forbearance Termination Events”):

i. If the payment of any Tank Storage Fees (as such term is defined in the
Storage Agreement) required under Section 4 is not wired to Lien Holder by the
fifth (5th) day of any calendar month;

ii. Once Tank Storage Fees are no longer being paid because the Facility is
operational and Operations Payments are being generated from Gross Profits, if
Lien Holder does not receive a Regular Monthly Payment during any calendar
month, it being understood that Lien Holder is to receive Regular Monthly
Payments in lieu of Tank Storage Fees after the Facility is operational (and in
no event will Lien Holder receive less than the Tank Storage Fee payment amount
in any calendar month);

iii. A default on the part of Lazarus occurs under the Loan Documents other than
the Existing Defaults that is not cured within the applicable cure period as
provided in Section 13(p) herein;



 

2



--------------------------------------------------------------------------------

iv. A default on the part of Lazarus, GEL or MSI occurs under this Agreement,
the Construction Contract, Marketing Agreement or Supply Agreement and such
default continues for ten (10) days after its occurrence; or

v. The filing of a petition by or against Lazarus (1) in any bankruptcy or other
insolvency proceeding, (2) seeking relief under any debtor relief law, or
(3) for the appointment of a liquidator, receiver or similar official for all or
substantially all of Lazarus’ property or for Lazarus’ interest in the Facility.

b. Extended Forbearance Period. So long as the Forbearance Extension Conditions
(defined below) are met within one (1) year after the Effective Date, the
Forbearance Period shall be extended for an additional twelve (12) month period
(the “Extended Forbearance Period”), subject to termination by Lien Holder if
any of the Forbearance Termination Events occurs during such extended period.
The “Forbearance Extension Conditions” (herein so called), which must be
satisfied in order for the Forbearance Period to be extended, are as follows:

i. Lien Holder must have received payments in the amount of either the Tank
Storage Fee or Regular Monthly Payment, as applicable, during each of the twelve
(12) months of the Forbearance Period;

ii. The Services must have been completed under the Construction Contract;

iii. The Facility must be operational and generating Gross Profits to the extent
that Lien Holder is receiving not only Regular Monthly Payments but also
payments of its 50% portion of the Lazarus Profit Share in reduction of some
portion of the Arrearage (defined below).

c. Termination of Forbearance. If any Termination Event occurs during the
Forbearance Period or the Extended Forbearance Period, or if the Forbearance
Extension Conditions are not satisfied prior to the expiration of the
Forbearance Period, Lien Holder shall have the right to terminate its
forbearance hereunder immediately and exercise any and all rights and remedies
available to Lien Holder under the Loan Documents, at law, in equity or
otherwise, without further notice, demand, notice of intent to accelerate,
notice of acceleration, presentment, protest or other formalities of any kind,
all of which are expressly waived by Borrower.

3. Payment of Arrearage and Cure of Other Existing Defaults.

a. Arrearage. As of the date hereof, the principal balance of the Loan is
$9,669,173.04. The Note is in default, has been accelerated, and in addition to
the principal balance, Lazarus owes to Lien Holder the following amounts for
interest (including post default interest and late charges), attorneys’ fees and
related costs incurred by Lien Holder (including attorneys’ fees, filing fees
and expenses incurred by Lien Holder for review, preparation and finalization of
this Agreement and documents executed in connection herewith), taxes paid by
Lien Holder and annual renewal fees paid by Lien Holder to the United States
Department of Agriculture in relation to the Loan (collectively the “Arrearage”)
in the amount of $1,356,081.98. The Arrearage also includes the principal
portions of past due monthly payments and the principal portions of monthly
payments that will accrue between the Effective Date and

 

3



--------------------------------------------------------------------------------

the payment of the entire Arrearage. Section 4 of this Agreement provides a
mechanism for paying the Arrearage. If Lien Holder incurs any additional
expenses or advances additional funds due to Lazarus’ failure to perform any
covenants under the Loan Documents, such amounts shall be part of the Arrearage.
The Arrearage must be fully paid by the expiration of the Extended Forbearance
Period.

b. Other Existing Defaults. All other Existing Defaults must be cured by the
expiration of the Extended Forbearance Period.

4. Assignment of Tank Storage Fees and other Payments. Lazarus agrees that
certain payments due to Lazarus under the GEL Transaction Documents will be paid
directly by GEL to Lien Holder, as set forth in this Section 4. All payments to
be made to Lien Holder will be paid prior to payments due by GEL to Lazarus.

a. Tank Storage Fees. Lazarus does hereby transfer, assign and convey to Lien
Holder all Tank Storage Fees (as such term is defined in the Supply Agreement)
owed to Lazarus after the Effective Date under the Supply Agreement, and GEL
shall pay to Lien Holder, on behalf of Lazarus, such Tank Storage Fees by the
fifth (5th) day of each calendar month. The Tank Storage Fees will continue
until the Facility is operational and Operations Payments are being generated
from Gross Profits from the Facility. Only when GEL is paying Lien Holder
Regular Monthly Payments (defined below) each and every calendar month will the
Tank Storage Fees cease to be paid to Lien Holder.

b. Lazarus’ Share of Gross Profits. Lazarus hereby directs GEL to make the
following payments to Lien Holder, which payments are to be deducted from
amounts due to Lazarus under the Marketing Agreement:

i. Operations Payments. $69,443.63 per month (the “Regular Monthly Payment”) is
to be withheld by GEL from the Operations Payments due to Lazarus under
Paragraph (b) of Exhibit B to the Marketing Agreement and such amount shall be
paid to Lien Holder. GEL will accumulate weekly Operations Payments due to
Lazarus until the accumulation reaches the amount of the Regular Monthly Payment
and will remit same to Lien Holder pursuant to Section 4(b)(iii). If Operations
Payments due and owing to Lazarus are insufficient to pay the Regular Monthly
Payment, then GEL will pay to Lien Holder such Operations Payments funds as are
available and the unpaid portion will be paid along with the next accruing
Regular Monthly Payment.

ii. Lazarus Profit Share. 50% of the Lazarus Profit Share, as determined under
Paragraphs (c)-(e) of Exhibit B to the Marketing Agreement, shall be withheld by
GEL from payments otherwise due to Lazarus, and such amount shall be paid to
Lien Holder. These payments shall continue until the Loan has been brought
current, including not only principal and interest payments, but payment of all
sums due to Lien Holder.

iii. Timing and Application of Payments. All payments described in Section 4(b)
above shall be (A) paid on the first Business Day (defined below) of the month
following the month upon which the calculation of such payments are confirmed by
GEL (with such confirmation by GEL to occur on or before the 20th day of each
month) and (B) applied to the Arrearage until it is fully paid.

 

4



--------------------------------------------------------------------------------

iv. Reserve. After the Arrearage has been fully paid, Lazarus agrees to pay
$83,333.33 per month for a period of twelve (12) consecutive months with Lien
Holder in replenishment of the $1,000,000.00 Payment Reserve described in
Section 4.19 of the Loan Agreement. GEL is directed to continue payments from
the Lazarus Profit Share to build up the Payment Reserve. If for any month the
Lazarus Profit Share is insufficient to pay the $83,333.33, then GEL will pay to
Lien Holder such funds as are available and the unpaid portion will be paid
along with the next accruing monthly payment to the Payment Reserve, until the
entire $1,000,000.00 is replenished.

All payments shall be paid to Lien Holder if by wire transfer to:

 

Account:

   1st International Bank

ABA#:

   111915259

In Favor Of:

   Lazarus Energy, LLC

Account #:

   37273725

Lazarus waives any right, claim or demand it may now or hereafter have against
GEL under the GEL Transaction Documents by reason of such direct payments to
Lien Holder and agrees that such direct payments to Lien Holder shall discharge
all obligations of GEL to make such payments to Lazarus.

5. Reinstatement. After the Arrearage has been fully paid (the “Reinstatement
Date”), and so long as Lazarus is not in default under this Agreement, the GEL
Transaction Documents or the Construction Contract, the Loan will be reinstated
in accordance with the terms and conditions thereof, as modified hereby.

a. Principal and Interest Payments. On the first Business Day of the calendar
month following the Reinstatement Date, Lien Holder will reamortize the Loan
based on the remaining principal balance thereof, the interest rate then
applicable pursuant to the terms of the Note (Prime Rate plus two and one
quarter percent), and the stated maturity date of October 1, 2028. Monthly
payments of principal and interest sufficient to amortize the Note over the
remaining term thereof shall be due and payable on the first Business Day of
each calendar month, and the interest rate shall be adjusted on the first day of
each calendar quarter thereafter until the Note is fully paid.

b. Other Monetary Obligations. In addition to regular payments of principal and
interest, Lazarus will be responsible for payment of all other Obligations (as
defined in the Loan Agreement), including without limitation expenses, attorneys
fees and other costs, and any other debts or obligations due and owing by
Lazarus to Lien Holder. Further, if any amount is advanced by Lien Holder under
the Loan Documents to protect or preserve the Facility or the Lien or for taxes,
assessments or insurance premiums or for performance of any of Lazarus’
obligations under the other Loan Documents or for any other purpose provided in
the Loan Documents, or if Lien Holder determines in its reasonable judgment that
funds are necessary for payment for protection or preservation of the Facility
or the Lien, then such amounts shall be

 

5



--------------------------------------------------------------------------------

immediately due and payable to Lien Holder. Lien Holder will notify Lazarus and
GEL of the amount advanced by Lien Holder or deemed necessary for protection or
preservation of the Facility or the Lien or otherwise payable under the
immediately preceding sentence.

c. Lazarus directs GEL to continue paying the monthly principal and interest
payments to Lien Holder and other payments provided under Paragraph 5(b) above
from the funds otherwise due to Lazarus, as long as any of the GEL Transaction
Documents remain in effect, after which Lazarus will resume Loan payments.

6. Ratification of Liens and Security Interests. Lazarus acknowledges and
ratifies the existence and priority of the Lien in favor of Lien Holder in and
to the Property of Lazarus (as such term is defined in the Deed of Trust). All
rights of Lien Holder contained in the Loan Documents shall remain in full force
and effect, subject to the provisions of this Agreement. Except as expressly
modified hereby, the Loan Documents shall not be deemed modified or amended.

7. Construction Contract. MSI subordinates any lien or other interest it may
have on any Equipment (as defined in the Construction Contract) to the lien
created in the Deed of Trust in favor of Lien Holder, and any renewals,
extensions, modifications or assignments thereof. MSI expressly subordinates any
lien rights it may have to removables to the lien of the Deed of Trust. MSI will
execute and deliver the Lien Subordination Agreement attached hereto as Exhibit
A and incorporated herein by reference, for recording in the real property
records of Wilson County, Texas.

8. Subordination of GEL and MSI Agreements. The GEL Transaction Documents are
now, and shall at all times and for all purposes continue to be, subject and
subordinate, in each and every respect, to the Deed of Trust, with the
provisions of the Deed of Trust controlling in all respects over the provisions
of GEL Transaction Documents, it being understood and agreed that the foregoing
subordination shall apply to any and all increases, renewals, modifications,
extensions, substitutions, replacements and/or consolidations of the Deed of
Trust, provided that any and all such increases, renewals, modifications,
extensions, substitutions, replacements and/or consolidations shall nevertheless
be subject to the terms of this Agreement, subject to the following terms and
conditions:

(a) No Termination. So long as (i) GEL is not in default in the payment of any
amounts due to Lien Holder, as set forth in Section 4 above or in the
performance of any of the other terms, covenants or conditions of the GEL
Transaction Documents on GEL’s part to be performed, (ii) the Supply Agreement
and Marketing Agreement are in full force and effect, and (iii) GEL attorns to
Lien Holder or a purchaser of the Facility as provided in Section 8(b)(i) below,
then GEL’s rights to store and process Crude Oil under the Supply Agreement
shall not be terminated, diminished or interfered with by Lien Holder in the
exercise of any of its rights under the Deed of Trust.

(b) Foreclosure or Similar Change in Title. If Lien Holder shall become the
owner of the Facility or the Facility shall be sold by reason of non-judicial or
judicial foreclosure or other proceedings brought to enforce the Deed of Trust
or the Facility shall be conveyed by deed in lieu of foreclosure, the GEL
Transaction Documents shall continue in full force and effect as direct
agreements (where applicable) between Lien Holder or other purchaser of the
Facility, who shall succeed to the rights and duties of Lazarus, and GEL.

 

6



--------------------------------------------------------------------------------

(i) Attornment. In such event, GEL shall attorn to Lien Holder or such purchaser
or their respective successors-in-interest, as the case may be, and shall
recognize Lien Holder or such purchaser or their respective
successors-in-interest, as the case may be, as the successor to Lazarus under
the GEL Transaction Documents. Such attornment shall be effective and
self-operative without the execution of any further instrument on the part of
any of the parties hereto. GEL agrees, however, to execute and deliver at any
time and from time to time, upon the request of Lazarus or of any holder(s) of
any of the Indebtedness or other obligations secured by the Deed of Trust or any
such purchaser, any instrument or certificate which is necessary or appropriate,
in connection with any such foreclosure or deed in lieu of foreclosure or
otherwise, to evidence such attornment, which instrument or certificate shall be
in form and content reasonably acceptable to Lazarus. GEL and Lazarus hereby
waive the provisions of any statute or rule of law, now or hereafter in effect,
which may give or purport to give GEL or Lazarus any right or election to
terminate or otherwise adversely affect the GEL Transaction Documents and the
obligations of GEL or Lazarus thereunder as a result of any such foreclosure or
deed in lieu of foreclosure.

(ii) Lien Holder’s Obligations and Remedies. In such event, Lien Holder or other
purchaser of the Facility, as the case may be, shall have the same remedies in
the event of any default by GEL (that continues beyond any notice and/or cure
period set forth in the applicable GEL Transaction Documents) in the payment of
Tank Storage Fees or other payments due by GEL under the GEL Transaction
Document, or in the performance of any of the other terms, covenants and
conditions of GEL Transaction Documents on GEL’s part to be performed that
Lazarus had or would have had if Lien Holder or such purchaser had not succeeded
to the interest of Lazarus. Upon attornment by GEL as provided herein, Lien
Holder or such purchaser shall be bound to GEL under all the terms, covenants
and conditions of the GEL Transaction Documents and GEL shall have the same
remedies against Lien Holder or such purchaser for the breach of an agreement
contained in any of the GEL Transaction Documents that GEL might have had under
the GEL Transaction Documents against Lazarus if Lien Holder or such purchaser
had not succeeded to the interest of Lazarus; provided, however, that Lien
Holder or such purchaser shall not be liable or bound to GEL:

(1) for any act or omission of Lazarus under the GEL Transaction Documents;
provided, however, nothing herein shall be deemed to be a waiver of GEL’s rights
or remedies in the event such act or omission is of a continuing nature and such
default is not cured within the time periods set forth in the applicable GEL
Transaction Document by Lien Holder or such purchaser after Lien Holder or such
purchaser acquires the Mortgaged Premises; or

(2) for any offsets or defenses which the GEL might be entitled to assert
against Lazarus arising prior to the date Lien Holder takes possession of
Lazarus’s interest in the GEL Transaction Documents or becomes a mortgagee in
possession; or



 

7



--------------------------------------------------------------------------------

(3) by any amendment or modification of the GEL Transaction Documents made
without Lien Holder’s consent prior to the date of succession of Lien Holder or
another purchaser to the interest of Lazarus.

Except as expressly set forth above, the person or entity to whom GEL attorns
shall be liable to GEL under the GEL Transaction Documents only for matters
arising during such person’s or entity’s ownership.

(iii) No Abridgement. Nothing herein contained is intended, nor shall it be
construed, to abridge or adversely affect any right or remedy of Lazarus under
the GEL Transaction Documents in the event of any default by GEL (that continues
beyond any notice and/or period set forth in the applicable GEL Transaction
Document) in the performance of any of the terms, covenants or conditions of the
GEL Transaction Documents on GEL’s part to be performed.

9. Accounting Reports. GEL will provide Lien Holder with copies of all reports,
reconciliations, accountings, or other financial data provided to Lazarus,
including without limitation the accounting reports described in Section 4.3 of
the Marketing Agreement, at the same time as they are provided to Lazarus. GEL
will provide Lien Holder with copies of any reports from any audits or
examinations promptly after GEL receives same. The reports, reconciliations,
accountings, data, audits and examinations to be provided under this Section 9
shall be provided by GEL to Lien Holder until such time as the Arrearage is
fully paid and $1,000,000.00 has been paid into the Payment Reserve.

10. Construction of Additional Facilities. The Supply Agreement contemplates
that additional tank storage facilities may be built at the Facility (referred
to in the Supply Agreement as “Additional Facilities”) by either GEL or a third
party. Lazarus will comply with the approval process and other requirements of
the Loan Documents with respect to the installation of Additional Facilities by
GEL or a third party.

11. Collateral Assignment of GEL Transaction Documents. Lazarus agrees to
execute and deliver to Lien Holder a Collateral Assignment of the GEL
Transaction Documents in the form of Exhibit B attached hereto and incorporated
herein by reference. GEL consents to this Collateral Assignment and in the event
Lien Holder exercises any of its rights under the GEL Transaction Documents, GEL
will recognize Lien Holder in such capacity.

12. USDA Approval. Notwithstanding anything herein to the contrary, this
Agreement and the rights, privileges and obligations thereunder are conditioned
on consent from the United States Department of Agriculture relating to the
Loan. If USDA does not grant consent to this Agreement within thirty (30) days
after the Effective Date, it shall be null and void.

13. Miscellaneous.

(a) Continuing Nature of Provisions. Except as provided in Section 13(x), this
Agreement shall continue to be effective, and shall not be revocable by any
Party hereto, until the Termination Date.



 

8



--------------------------------------------------------------------------------

(b) Specific Performance. Each of GEL and Lien Holder may demand specific
performance of this Agreement.

(c) Waiver of Notice of Acceptance. Notice of acceptance of this Agreement is
waived, acceptance on the part of Lien Holder being conclusively presumed by its
request for this Agreement and/or delivery of the same to it.

(d) LIMITATION OF LIABILITY. NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NO PARTY OR ITS AFFILIATES SHALL HAVE ANY LIABILITY TO ANY OTHER
PARTY OR ITS AFFILIATES FOR ANY SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
LOSS OR DAMAGE WHATSOEVER, OR ANY SPECIAL, INDIRECT, INCIDENTAL, OR
CONSEQUENTIAL (INCLUDING LOST PROFITS OR LOST INVESTMENT OPPORTUNITY) LIABILITY
IN CONNECTION WITH ITS PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
WHETHER SUCH LIABILITY ARISES IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT
LIABILITY), OR OTHERWISE.

(e) Guarantors’ Agreement. Guarantors have executed this Agreement to indicate
their agreement and consent to the terms of this Agreement. Guarantors hereby
ratify and reconfirm their Guaranties, agree that the Guaranties shall remain in
full force and effect and cover the obligations under the Loan Documents as
modified hereby; and acknowledge that there are no claims or offsets against or
defenses or counterclaims to the terms and provisions of the Guaranties.

(f) Release, Representation and Waiver. Lazarus and the Guarantors hereby
represent and warrant to Lien Holder that they do not have any claims or offsets
against, defenses or counterclaims to, the terms and provisions of the Loan
Documents. Nevertheless, if any determination or assertion is hereafter made
that Lazarus or either of the Guarantors has any such claims, offsets, defenses
or counterclaims, each of them WAIVE AND HEREBY RELEASE Lien Holder, it
successors and assigns, its agents, attorneys, officers, directors, and
employees (collectively, the “Released Parties”) from any and all losses, costs,
expenses, claims, damages, actions, causes of action, liability, or suits in law
or equity, of whatever kind or nature, that Lazarus and/or Guarantors has ever
had or may now have against the Released Parties and that have accrued or arisen
on or prior to the Effective Date and that arise from or are related in any
manner to or concern the Note, Deed of Trust, Guaranties, Loan Agreement or
other Loan Documents, INCLUDING THOSE THAT ARISE OUT OF THE SOLE OR PARTIAL
NEGLIGENCE OR FAULT OF THE RELEASED PARTIES, OR THE GROSS NEGLIGENCE, USURY,
FRAUD, DECEIT, MISREPRESENTATION, CONSPIRACY, UNCONSIONABILITY, DURESS, ECONOMIC
DURESS, DEFAMATION, CONTROL, INTERFERENCE WITH CONTRACTUAL AND BUSINESS
RELATIONSHIPS, CONFLICTS OF INTEREST, CONCEALMENT, MISUSE OF COLLATERAL,
VIOLATIONS OF STATUTES AND REGULATIONS OF GOVERNMENTAL ENTITIES, RACKETEERING
ACTIVITIES, DECEPTIVE TRADE PRACTICES, BREACH OF FIDUCIARY DUTY, BREACH OF ANY
ALLEGED SPECIAL RELATIONSHIP, LENDER LIABILITY, WHETHER OR NOT IN CONNECTION
WITH THE LOAN DOCUMENTS OR THIS AGREEMENT, AT LAW OR IN EQUITY, IN CONTRACT OR
IN TORT, OR OTHERWISE, KNOWN OR UNKNOWN. Lazarus hereby acknowledges and agrees
that Lien

 

9



--------------------------------------------------------------------------------

Holder shall not be deemed to have assumed any responsibility or liability for
the Facility, or the management or operations thereof, and that no Released
Party has done anything in connection with the use, operation or management of
the Facility which caused any harm or damage to the Facility, Lazarus or
Guarantors. Lien Holder shall not be construed to be a mortgagee in possession
as a result of this Agreement or any actions taken by Lien Holder or Lazarus
pursuant hereto. The parties hereto agree that all applicable statutes of
limitations in respect to the Loan Documents shall be tolled and not begin
running until the end of the Forbearance Period.

(g) Preservation of Liability. Neither this Agreement nor the exercise by any
Party of (or the failure to so exercise) any right, power or remedy conferred
herein or by law shall be construed as relieving any Party from liability
hereunder.

(h) Reliance by GEL and MSI. Lazarus and Lien Holder each acknowledges and
agrees that the provisions of this Agreement are, and are intended to be, an
inducement to GEL and MSI to enter into and perform their respective obligations
under the GEL Transaction Documents and the agreements ancillary thereto and
consideration to GEL and MSI therefor.

(i) Notices. Any record, notice, demand or document which a Party is required or
may desire to give hereunder shall be in writing and, except to the extent
provided in the other provisions of this Agreement, given by messenger,
facsimile or other electronic transmission, or United States registered or
certified mail, postage prepaid, return receipt requested, addressed to such
party at its address and telecopy number shown below, or at such other address
as such Party shall have furnished to the other by notice given in accordance
with this provision:

If to GEL, to:

GEL Tex Marketing, LLC

919 Milam, Suite 2100

Houston, Texas 77002

Attention:           Karen Pape

Telephone:         (713) 860-2500

Facsimile:           (713) 860-2640

E-Mail:                karen.pape@genlp.com

If to Lazarus, to:

Lazarus Energy LLC

3200 Southwest Freeway, Suite 3300

Houston, Texas 77027

Attention:           Jonathan Carroll, Manager

Telephone:         (713)850-0513

Facsimile:           (713)850-0520

E-Mail:               JCarroll@LazarusEnergy.com

 

10



--------------------------------------------------------------------------------

If to Lien Holder, to:

1st International Bank

1912 Avenue K

Plano, Texas 75074

Attention:         John Shaver

Telephone:       469-429-2408

Facsimile:         972-422-7144

E-Mail:             jshaver@fibtx.com.

(j) Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
TEXAS WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES.

(k) Amendment and Waiver. This Agreement may not be amended (nor may any of its
terms be waived) except by a written document signed by all Parties, stating
that it is intended to amend this Agreement.

(1) Severability. If any provision of this Agreement is rendered or declared
invalid, illegal or unenforceable by reason of any existing or subsequently
enacted legislation or by a judicial decision which shall have become final, the
Parties shall promptly meet and discuss substitute provisions for those rendered
invalid, illegal or unenforceable, but all of the remaining provisions shall
remain in full force and effect.

(m) Survival of Agreements. All representations and warranties contained herein,
and all covenants and agreements herein not fully performed before the Effective
Date shall survive such date.

(n) Counterparts. This Agreement may be executed in two or more counterparts,
and it shall not be necessary that the signatures of all Parties hereto be
contained on any one counterpart hereof. Each counterpart shall be deemed an
original, but all such counterparts taken together shall constitute one and the
same instrument.

(o) Successors and Assigns.

(i) The terms of this Agreement shall be binding upon, and shall inure to the
benefit of, the Parties hereto and their respective successors or heirs, assigns
and personal representatives.

(ii) Lien Holder will not assign or transfer (or agree to assign or transfer) to
any other person or entity any claim Lien Holder has or may have against
Lazarus, except upon at least ten (10) days prior written notice to GEL.

(p) Notice and Cure. GEL and MSI both respectively agree to provide written
notice to Lien Holder of any default by Lazarus on any agreements to which GEL
and MSI are parties. Lien Holder will have a period of not less than thirty
(30) days from receipt of notice to cure any default (or if cure cannot be
effected within said thirty (30) days due to the nature of the default, Lien
Holder shall have a reasonable time to cure provided that it commences cure
within said thirty (30) day period of time and diligently carries such cure to
completion) before GEL or

 

11



--------------------------------------------------------------------------------

MSI, as the case may be, will take steps to terminate the GEL Transaction
Documents or the Construction Contract or assert any remedies they may have
under those agreements. Notice to Lazarus under the GEL Transaction Documents
(oral or written) shall not constitute notice to Lien Holder.

Lien Holder shall notify GEL in writing promptly of any material default or
breach by Lazarus under the Loan Documents (excluding the Existing Defaults).
With respect to any default under the Loan Documents, GEL shall have the right,
but not the obligation, to cure such default on behalf of Lazarus. The cure
period shall be the time period provided in the Loan Documents, as applicable,
for the cure of any such default; provided, however, that such cure period shall
not begin until GEL receives notice of a Lazarus default pursuant to
Section 13(i).

During the Forbearance Period and the Extended Forbearance Period, in lieu of
the cure period set forth in the Loan Documents, Lazarus’ right to cure
nonmonetary defaults on the Loan Documents (i.e. defaults due to Lazarus’
failure to perform any covenant, agreement or obligation, other than the
obligation to pay principal or interest on the Note or other monetary
obligations under the other Loan Documents) shall be determined in accordance
with this paragraph. Lien Holder shall notify Lazarus and GEL of any such
nonmonetary default and Lazarus shall promptly commence and shall diligently
pursue the cure of such default to completion. Lazarus shall have a period of
thirty (30) days to cure such default; however, if such cure cannot be
accomplished within said thirty (30) day period, then so long as Lazarus
commences to cure such default promptly after receipt of notice thereof from
Lien Holder and thereafter diligently pursues the curing of such default, such
period of time shall be extended for such period of time as may be necessary to
cure such default with reasonable diligence. Lazarus shall keep Lien Holder and
GEL apprised of Lazarus’ efforts and progress to cure any default. At the
conclusion of the Extended Forbearance Period, the cure period set forth in this
Section 13(p) shall no longer be applicable, and the cure periods set forth in
the Loan Documents shall be in effect as originally stated.

(q) WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, EACH OF
THE UNDERSIGNED HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT
WHICH IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT, OR ANY TRANSACTION CONTEMPLATED THEREBY.

(r) FINAL AGREEMENT. THIS AGREEMENT AND ALL OTHER DOCUMENTS RELATING TO THE LOAN
AND TO THIS AGREEMENT REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES WITH
RESPECT TO THE MATTERS ADDRESSED HEREIN AND THEREIN AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(s) Conflicting Provisions. To the extent the provisions of this Agreement
conflict with or are otherwise inconsistent with the provisions of the GEL
Transaction Documents or the Construction Contract or any other agreements among
the parties hereto, the provisions of this Agreement shall prevail.

 

12



--------------------------------------------------------------------------------

(t) Time of Essence. Time is of the essence in the performance of all terms and
conditions and other obligations under this Agreement.

(u) Business Day. For purposes of this Agreement “Business Day” means any day
except Saturday, Sunday and any day which shall be in Texas a legal holiday, or
a day on which banking institutions are authorized or required by law or other
government action to close in any city situated in Texas.

(v) Paragraph Headings. The paragraph headings contained in this Agreement are
for convenience only and shall in no way enlarge or limit the scope or meaning
of the various and several paragraphs hereof.

(w) Gender and Number. Within this Agreement, words of any gender shall be held
and construed to include any other gender, and words in the singular number
shall be held and construed to include the plural and words in the plural number
shall be held and construed to include the singular, unless the context
otherwise requires.

(x) Duration; Memorandum of Forbearance Agreement. Notwithstanding anything to
the foregoing in this Agreement, the rights and obligations of the Parties as
set forth under Section 8 herein are obligations that run with the land so as to
be forever binding upon the Parties and their respective heirs, personal
representatives, administrators, successors and assigns and shall survive the
Termination Date. The Parties agree to execute a Memorandum of Forbearance
Agreement in the form of Exhibit C attached hereto and incorporated herein by
reference, which shall be filed in the real county records of any jurisdiction
as deemed necessary by a Party to provide notice to third parties of the terms,
covenants, and conditions of this Agreement. No Party shall record this
Agreement or cause the recordation of this Agreement.

[SIGNATURES BEGIN ON THE FOLLOWING PAGE]

 

13



--------------------------------------------------------------------------------

EXECUTED by the duly authorized representative of the Parties set forth below,
to be effective for all purposes as of the Effective Date.

 

LIEN HOLDER: 1ST INTERNATIONAL BANK By:  

/s/ John Shaver

Name:   John Shaver Title:   Vice President

SIGNATURE PAGE TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

EXECUTED by the duly authorized representative of the Parties set forth below,
to be effective for all purposes as of the Effective Date.

 

LAZARUS: LAZARUS ENERGY LLC By:  

/s/ Jonathan P. Carroll

Name:   Jonathan P. Carroll Title:   Manager GUARANTORS:

/s/ Jonathan P. Carroll

Jonathan P. Carroll

/s/ Gina L. Carroll

Gina L. Carroll LAZARUS ENERGY HOLDINGS LLC By:  

/s/ Jonathan P. Carroll

Name:   Jonathan P. Carroll Title:   Manager

SIGNATURE PAGE TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

EXECUTED by the duly authorized representative of the Parties set forth below,
to be effective for all purposes as of the Effective Date.

 

GEL: GEL TEX MARKETING, LLC By:  

/s/ R. V. Deere

Name:   R. V. Deere Title:   CFO

SIGNATURE PAGE TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

EXECUTED by the duly authorized representative of the Parties set forth below,
to be effective for all purposes as of the Effective Date.

 

MSI: MILAM SERVICES, INC. By:  

/s/ R. V. Deere

Name:   R. V. Deere Title:   CFO

SIGNATURE PAGE TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

Exhibit A

Lien Subordination Agreement

See attached.

EXHIBIT TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

Exhibit B

Collateral Assignment of GEL Transaction Documents

See attached.

EXHIBIT TO FORBEARANCE AGREEMENT



--------------------------------------------------------------------------------

Exhibit C

Memorandum of Forbearance Agreement

See attached.

EXHIBIT TO FORBEARANCE AGREEMENT